Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered April 22, 1963 on his plea of guilty, convicting *884him of attempted burglary in the third degree, and imposing sentence upon him as a second felony offender. Judgment reversed on the law and the facts, and action remitted to the trial court for further proceedings not inconsistent herewith. Under the circumstances here present, we believe the trial court abused its discretion in denying the defendant’s motion to withdraw his plea of guilty and to enter a plea of not guilty. Upon the remission, the defendant should be promptly rearraigned, and upon such rearraignment he should be accorded the opportunity to renew his motion to withdraw his prior guilty plea and to enter such plea as he may be advised. Beldoek, P. J., Kleinfeld, Christ, Brennan and Hill, JJ., concur.